DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basker et al. (9,666,533).
Regarding claim 1, Basker (Figs. 13-14) discloses a semiconductor device with stacked contacts, the semiconductor device comprising: a device layer with device components, the device components including: a gate structure (44, 46) including a gate conductor 44 disposed on a substrate 10 (Fig. 14, column 7, lines 45-51); a source/drain region 30 on each of opposing sides of the gate structure 44 (column 6, lines 36-37); a trench contact 54 contacting each of the source/drain regions 30 (column 9, lines 49-55); and a contact material 52 in metal-to-metal contact with the trench contact 54 (column 9, lines 58-67).  

Regarding claim 2, Basker (Figs. 13-14) discloses further comprising a sacrificial layer 70 on the device layer (Fig. 13), and a barrier layer 74 on sidewalls of a via through 72 the sacrificial layer 70 (Fig. 14, column 12, lines 39-50), wherein the barrier layer 74 separates the contact material 52 is from the sacrificial layer 70.  

Regarding claim 3, Basker (Figs. 13-14) discloses further comprising a dielectric capping layer 46 between the sacrificial layer 70 and the device layer.  

Regarding claim 4, Basker (Figs. 13-14) discloses wherein the dielectric capping layer 46 is made of a dielectric material selected from the group consisting of silicon nitride (SiN) and silicon dioxide (SiO2) (Fig. 14, column 7, lines 56-65).

Regarding claims 8 and 14, Basker (Figs. 13-14) discloses a semiconductor device with stacked contacts, the semiconductor device comprising: a device layer with device components, the device components including: a gate structure 44 disposed on a substrate 10 (Fig. 14, column 7, lines 45-51); a source/drain region 30 on each of opposing sides of the gate structure 44 (column 6, lines 36-37); a trench contact 54 contacting each of the source/drain regions 30 (column 9, lines 49-55); and a stacked contact layer 76 including at least one stacked contact in metal-to-metal contact with at least one of the device components and having a barrier 74 on sides of the at least one stacked contact 76 (Fig. 14, column 12, lines 39-50).  

Regarding claim 9, Basker (Figs. 13-14) discloses wherein the trench contact 54 is a conductive metal selected from the group consisting of tungsten and titanium (column 9, lines 58-67).  

Regarding claim 10, Basker (Figs. 13-14) discloses wherein the contact material 52 is a conductive metal selected from the group consisting of copper (Cu) or aluminum (Al) (column 10, lines 10-11).  
  
Regarding claim 11, Basker (Figs. 13-14) discloses wherein the barrier layer 74 is made of titanium nitride (TiN) (column 12, lines 41-50).  
  
Regarding claim 12, Basker (Figs. 13-14) discloses further including a dielectric capping layer 46 on a portion of the trench contact 44, and a sacrificial layer 70 on the dielectric capping layer 46.  

Regarding claim 13, Basker (Figs. 13-14) discloses wherein the barrier layer 74 is a conformal layer between the sacrificial layer 70 and the contact material 52.  

Regarding claim 15, Basker (Figs. 10-11) discloses further including an interlevel dielectric 60/60P around the at least one stacked contact 76 in the stacked contact layer.  

Regarding claim 16, Basker (Figs. 13-14) discloses further including a dielectric layer 70 between the semiconductor device and the interlevel dielectric 60P, wherein the barrier 74 is disposed between the sides of the at least one stacked contact 76 and the interlevel dielectric 60P selective to the dielectric layer.  

Regarding claim 17, Basker (Figs. 13-14) discloses wherein the barrier 74 includes a nitride (column 12, lines 41-50).  

Regarding claim 18, Basker (Figs. 13-14) discloses further including air gaps 62 within an interlevel dielectric 60P between each of the at least one stacked contact.  

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claim 5. Specifically, the prior art of record fails to disclose wherein at least a portion of the dielectric capping layer is in direct contact with the contact material.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814